Citation Nr: 0214468	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
and ankylosing spondylitis of the spine.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

(The issues of entitlement to service connection for hip, 
knee, ankle, and leg disabilities secondary to service-
connected disability will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1960 
to December 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  

In light of the Board's decision as set out below, which 
grants the appellant's claim of service connection for 
traumatic arthritis and ankylosing spondylitis of the spine, 
the Board is undertaking additional development on the issues 
of entitlement to service connection for hip, knee, ankle, 
and leg disabilities as secondary to service-connected 
disabilities of the spine.  This is done pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  It is likely that the veteran's traumatic arthritis and 
ankylosing spondylitis of the spine are attributable to his 
period of military service.  

2.  The veteran does not have rheumatoid arthritis.



CONCLUSIONS OF LAW

1.  Service connection for traumatic arthritis and ankylosing 
spondylitis of the spine is warranted.  38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  The veteran does not have rheumatoid arthritis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of traumatic arthritis or ankylosing 
spondylitis of the spine, or rheumatoid arthritis.  The 
records show that in February 1961, the veteran was treated 
after complaining of back pain and spasm.  The diagnosis was 
of myositis.  The records reflect that in May 1961, the 
appellant was treated after indicating that his back pain had 
been aggravated during obstacle course exercises.  The 
physical examination showed muscle spasm on the right side of 
the back in the lower lumbar region.  The records further 
show that in August 1962, the appellant stated that he had 
been hit in the rib area and had subsequently developed pain.  
The appellant's back was taped.  The appellant's separation 
examination, dated in October 1962, revealed there were no 
musculoskeletal defects.  

In a May 1966 statement, L.C.D., M.D., indicated that since 
April 1963, he had been treating the appellant for chronic 
low back pain.  In a May 1966 statement, S.S., M.D., noted 
that the veteran had been treated from March 24 to March 30, 
1963 for low back spasm.  Additionally, in May 1966, E.W.B., 
M.D., noted that in April 1963, he had treated the appellant 
for low back pain.  

In January 1967, the appellant underwent a VA examination.  
At that time, he stated that during his military training at 
Fort Sam Houston, he was accidentally pushed against a wooden 
log and subsequently developed back pain.  The appellant 
indicated that he had received treatment, but that he later 
re-injured his back while loading equipment on a truck at 
Fort Lewis in Washington.  He noted that he received physical 
therapy for his back for a couple of months.  According to 
the appellant, since that time, he had developed back and leg 
pain which had become increasingly severe.  The physical 
examination showed that the appellant had slight left upper 
scoliosis.  Range of motion was normal on spinal flexion.  
Lateral flexion caused pain, and the right sacroiliac region 
revealed tenderness.  Coughing caused pain in the right 
sacroiliac region.  The diagnosis was chronic lumbar and 
right sacroiliac strain.  Upon neurological examination, the 
normal lumbosacral curvature was preserved, and there was no 
tenderness to palpation.  Straight leg raising did not 
produce pain.  It was felt that no neurologic abnormality was 
present.  An x-ray of the lumbosacral spine revealed no gross 
abnormalities.  

By a March 1967 rating action, the RO granted the appellant's 
claim for entitlement to service connection for chronic 
lumbar and right sacroiliac strain.  At that time, the RO 
assigned a 10 percent rating for the appellant's service-
connected lumbar and right sacroiliac strain. 

In a private medical statement, and accompanying examination 
report, from S.L.K., M.D., dated in July 1999, Dr. K. noted 
that she had examined the appellant for complaints of 
arthritis.  The appellant stated that during service, he had 
injured his low back.  He reported that in 1981, while in 
Cincinnati, he was diagnosed with rheumatoid arthritis based 
on x-rays.  According to the appellant, over the last 20 
years, he had not undergone any major therapies for his back 
except taking Motrin and Cortisone injections.  The appellant 
reported that at present, he had back and neck pain, and that 
he took Valium and Ultram in order to relieve the pain.  He 
indicated that he had shrunk six inches in height over the 
last several years.  The appellant also complained of 
occasional swelling in his knees and proximal interphalangeal 
(PIP) joints.  The musculoskeletal examination demonstrated 
severe lordosis, and the appellant had decreased range of 
motion in his neck.  He had pain in his lower spine upon 
palpation.  Straight leg test was positive.  There was no 
synovitis, soft tissue swelling, or joint deformity noted.  
X-rays of the appellant's dorsal spine demonstrated 
ossification of the anterior spinal ligament consistent with 
ankylosing spondylitis.  The appellant's right hip film 
showed some moderate narrowing of the sacroiliac joints 
bilaterally.  Dr. K. stated that based on the above 
information, it was her opinion that the appellant's 
diagnosis was ankylosing spondylitis. 

In a private medical statement from B.V.B., M.D., dated in 
August 1999, Dr. B. indicated that the appellant had recently 
been diagnosed with ankylosing spondylitis.  Dr. B. stated 
that it was likely that the appellant had had that condition 
most of his adult years.  According to Dr. B., it was 
possible that the condition was misdiagnosed as a lumbosacral 
strain in the appellant's early adulthood, as that was the 
most common time of presentation.  Dr. B. indicated that it 
was also likely that the appellant's ankylosing spondylitis 
was the cause of his hip and leg problems, and possibly knee 
and ankle problems.  

A private medical report from Beavercreek Medical Imaging, 
dated in January 2001, shows that at that time, the appellant 
had x-rays taken of his cervical, thoracic, and lumbar spine, 
and sacroiliac joints.  It was noted that despite the 
numerous projections, the examination was considered somewhat 
limited.  The impressions were of the following:  (1) chronic 
compression deformity of L1 resulting in an angulated 
kyphosis, (2) diffuse degenerative changes primarily in the 
form of anterior flowing osteophytes in the thoracic and 
lumbar spine, (3) indistinct sacroiliac joints which were 
possibly partially fused, and (4) kyphoscoliosis.  

A private medical statement from T.J.D., M.D., Assistant 
Professor, Chief, Division of Rheumatology, Department of 
Internal Medicine, Wright State University School of 
Medicine, dated in February 2001, shows that Dr. D. was 
treating the appellant for joint and back pain immobility.  
Dr. D. stated that he had first seen the appellant for that 
complaint in January 2001 and that he had seen him a total of 
three times.  According to Dr. D., he also had the 
opportunity to review the appellant's history in detail and 
review radiographic reports.  Dr. D. reported that it was his 
opinion that the appellant had a mixed degenerative and 
inflammatory process involving the axial skeleton.  The 
appellant's history revealed that, dating back to 1959, he 
had sustained a series of injuries to the low back - first in 
an obstacle course and then as a result of a fall from a 
truck.  He had had other injuries since that time as well, 
and had also had progressive pain and reduction in motion of 
the spine since then.  

The appellant's examination revealed essentially no motion 
extending from the sacroiliac region through the lumbar and 
thoracic region, extending to the cervical spine.  He had 
some mild rotational motion of the head that was preserved, 
but otherwise had very limited spinal motion.  The 
radiographs revealed severe diffuse degenerative changes in 
the form of flowing osteophytes of the thoracic and lumbar 
spine, with indistinct sacroiliac joints.  It was noted that 
this provided a mixed radiographic picture, suggesting the 
possibility of severe degenerative arthritis of the spine 
versus advanced ankylosing spondylitis.  Dr. D. indicated 
that it was impossible to state with any degree of confidence 
which of those processes predominated, and that it was 
impossible to state the degree to which the appellant's 
injuries, dating back to 1959, were contributing to his 
present condition.  Nevertheless, it was opined that it was 
certainly probable, and even likely, that these injuries 
contributed to the appellant's current condition.  

In October 2001, the appellant underwent a VA examination.  
At that time, he stated that during service, he struck his 
back on the right side of a pole while in a "medical 
course."  The appellant indicated that his back was taped 
and that he was not allowed to do any activity for one week.  
He noted that in 1960, he fell from a moving truck, and that 
on another occasion, he strained his back while lifting 
patients out of an ambulance.  According to the appellant, he 
subsequently developed chronic back pain.  The examining 
physician stated that he did not believe that the appellant 
had rheumatoid arthritis given his history of being 
discontinued on all of his rheumatologic drugs.  The examiner 
stated that he could not say with certainty that the 
appellant had ankylosing spondylitis, without support of a 
HLA-B27 positive marker, but that it was more likely than not 
that he had ankylosing spondylitis of the spine.  The 
examiner noted that he could not say whether it had been 
misdiagnosed as a lumbosacral sprain or strain while the 
appellant was in the military, since he did not know the 
status or the appellant's examination findings at that time.  
The examiner revealed that the appellant did have 
obliteration of the right sacroiliac joint and that that 
could be a function of his ankylosis spondylitis, but that he 
could not say with certainty whether that was secondary to a 
right sacroiliac strain.  According to the examiner, given 
the appellant's history and his lack of any history of 
fracture or significant trauma, it was less likely than not 
that the spondylitis was secondary to a lumbosacral strain.  
The examiner noted that it was possible that the appellant's 
current low back condition or his current mixed radiographic 
picture suggested the possibility of ankylosing spondylitis, 
but that it was impossible to state with any degree of 
confidence at what point it became present and/or noted on 
his spinal x-rays.  The examiner further indicated that it 
was impossible to state what degree the appellant's 1959 
injuries had in contributing to his present condition in his 
back.  

A private medical report from Dr. D., dated in March 2002, 
shows that at that time, Dr. D. indicated that the 
appellant's diagnosis was of ankylosing spondylitis and 
osteoarthritis.  Dr. D. stated that the appellant was unable 
to sustain any level of activity, even part-time sedentary 
work.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Traumatic Arthritis and Ankylosing Spondylitis of the Spine

In the instant case, the Board recognizes that the evidence 
of record shows that there are discrepancies in the medical 
opinions regarding the question of whether the appellant's 
current traumatic arthritis and ankylosing spondylitis of the 
spine are related to his period of service, specifically to 
his in-service back injuries.  In this regard, the Board 
observes that in the private medical statement of August 
1999, Dr. B. indicated that the appellant had recently been 
diagnosed with ankylosing spondylitis, and that it was 
possible that the condition had been misdiagnosed as a 
lumbosacral strain in the appellant's early adulthood.  In 
addition, in the private medical statement from Dr. D., dated 
in February 2001, Dr. D. indicated that the appellant's x-
rays provided a mixed radiographic picture, suggesting the 
possibility of severe degenerative arthritis of the spine 
versus advanced ankylosing spondylitis.  Dr. D. further noted 
that it was impossible to state with any degree of confidence 
which of those processes predominated, and that it was 
impossible to state the degree to which the appellant's 
injuries, dating back to 1959, were contributing to his 
present condition.  Nevertheless, it also appeared clear that 
it was Dr. D.'s opinion that it was certainly probable, and 
even likely, that the injuries contributed to the appellant's 
current condition.

In the appellant's October 2001 VA examination, the examiner 
stated that he could not say with certainty that the 
appellant had ankylosing spondylitis, without support of a 
HLA-B27 positive marker, but that it was more likely than not 
that he had ankylosing spondylitis of the spine.  In 
addition, the examiner noted that he could not say whether 
the appellant's ankylosing spondylitis was misdiagnosed as a 
lumbosacral sprain or strain while he was in the military 
since he did not know the status or his examination findings 
at that time.  Moreover, it was the examiner's opinion that 
given the appellant's history and his lack of any history of 
fracture or significant trauma, that it was less likely than 
not that the appellant's ankylosing spondylitis was secondary 
to a lumbosacral strain.  However, the examiner also 
indicated that it was impossible to state what degree the 
appellant's 1959 injuries had in contributing to his present 
condition in his back.  

It is unfortunate that the VA examiner did not review the 
findings made in service.  Nevertheless, it appears that the 
only clear opinion evidence seems to favor the veteran's 
claim.  The Board has carefully considered the medical and 
clinical data generated in this case.  It is found that, on 
balance, the appellant's contention that his currently 
diagnosed traumatic arthritis and ankylosing spondylitis of 
the spine are attributable to his period of active service, 
specifically to his in-service back injuries, is supported by 
the medical evidence of record.  In light of the above, the 
medical evidence is at least in equipoise vis-à-vis the 
question of whether the appellant's current traumatic 
arthritis and ankylosing spondylitis of the spine originated 
in service.  Therefore, the benefit of the doubt is resolved 
in the appellant's favor by finding that his current 
traumatic arthritis and ankylosing spondylitis of the spine 
are attributable to injury sustained in military service.  
See 38 C.F.R. § 3.303(d).  


Rheumatoid Arthritis

The appellant also contends that he has been diagnosed with 
rheumatoid arthritis.  He maintains that his rheumatoid 
arthritis was incurred during his period of military service.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he has been currently diagnosed with rheumatoid arthritis and 
that his rheumatoid arthritis is related to his period of 
active service, is not competent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 141, 143.  In the instant case, there is no competent 
medical evidence showing a current medical diagnosis of 
rheumatoid arthritis.  The Board notes that the appellant's 
service medical records, including his October 1962 
separation examination, are negative for any findings of 
rheumatoid arthritis.  In addition, the Board notes that 
although, in the July 1999 examination report from Dr. K., 
the appellant stated that he had been diagnosed with 
rheumatoid arthritis in 1981, at the appellant's October 2001 
VA examination, the examiner indicated that he did not 
believe that the appellant currently had rheumatoid arthritis 
given his history of being discontinued from use of 
rheumatologic drugs.  Therefore, in light of the above, 
without any current clinical evidence confirming the presence 
of rheumatoid arthritis, service connection must be denied.  
Rabideau, 2 Vet. App. at 141, 143.


Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claims addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claims.  The evidence of record 
includes the appellant's service medical records, a private 
medical statement, and accompanying examination report, from 
Dr. K., dated in July 1999, a private medical statement from 
Dr. B., dated in August 1999, a private medical report from 
Beavercreek Medical Imaging, dated in January 2001, a private 
medical statement from Dr. D., dated in February 2001, and a 
medical report from Dr. D., dated in March 2002.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claims.  
Moreover, in an April 2001 letter from the RO to the 
appellant, the appellant was informed of the enactment of the 
VCAA and its content.  The Board concludes that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of him, and 
what evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that the appellant underwent a VA 
examination in October 2001.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations. 


ORDER

Entitlement to service connection for traumatic arthritis and 
ankylosing spondylitis of the spine is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

Entitlement to service connection for rheumatoid arthritis is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

